 



Exhibit 10.8
FEEDSTOCK AND SHARED SERVICES AGREEMENT
     THIS FEEDSTOCK AND SHARED SERVICES AGREEMENT is entered into and effective
as of the 25th day of October, 2007, by and between Coffeyville Resources
Refining & Marketing, LLC, a Delaware limited liability company (“Refinery
Company”), and Coffeyville Resources Nitrogen Fertilizers, LLC, a Delaware
limited liability company (“Fertilizer Company”).
RECITALS
     Refinery Company owns and operates the petroleum refinery located at
Coffeyville, Kansas, which refinery is shown on Exhibit A hereto (including any
additions or other modifications made thereto from time to time, the
“Refinery”).
     Fertilizer Company owns and operates the nitrogen fertilizer complex
located adjacent to the Refinery consisting of the Gasification Unit, the UAN
Plant, the Ammonia Synthesis Loop, the Utility Facilities, storage and loading
facilities, the Fertilizer Plant Water Clarifier and river access, the Grounds
and related connecting pipes and improvements, which fertilizer manufacturing
complex is connected to and associated with the BOC Facility and the Offsite
Sulfur Recovery Unit, all of which are shown on Exhibit A hereto (including any
additions or other modifications made thereto from time to time, and which are
collectively referred to herein as the “Fertilizer Plant”).
     Refinery Company requires access to certain property and structures located
on the Fertilizer Plant site to conduct its business, and Fertilizer Company
requires access to certain structures and property located on the Refinery site
to conduct its business.
     Fertilizer Company and Refinery Company desire to enter into this Agreement
for the provision of certain specified Feedstocks and Services between the
Parties for use in their respective production processes and certain other
related matters, all upon the terms and subject to the conditions set forth in
this Agreement.
     NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
     The following terms shall have the meanings set forth below, unless the
context otherwise dictates, both for purposes of this Agreement and all Exhibits
hereto:
     “Agreement” means this Feedstock and Shared Services Agreement and the
Exhibits hereto, all as the same may be amended, modified or supplemented from
time to time.

 



--------------------------------------------------------------------------------



 



     “Ammonia Price” means the price for anhydrous ammonia determined for a
particular month as follows: The price per short ton of anhydrous ammonia shall
be the average of (i) the average of the price range published in each weekly
issue of “Green Markets” under the heading of “Ammonia” for “Southern Plains”
averaged over such weekly issues published in the applicable calendar month, and
(ii) the average of the price range published in each weekly issue of
“Fertilizer Week America” under the heading of “Ammonia” for FOB Southern
Plains” averaged over such weekly issues published in the applicable calendar
month. In the event that either of the aforesaid publications ceases to be
published, then the price per short ton of anhydrous ammonia shall be determined
by reference to the publication that does not cease publication, using the
average price range as provided for above. In the event that both of the
aforesaid publications cease to be published, then the price per short ton of
anhydrous ammonia shall be determined by reference to such generally accepted
industry publication as Fertilizer Company may designate with the consent of the
Refinery Company, which consent shall not be unreasonably withheld or delayed.
     “Ammonia Synthesis Loop” means that ammonia synthesis loop within the
Fertilizer Plant shown on Exhibit A hereto, including any additions or other
modifications made thereto from time to time.
     “BOC” means BOC Group, Inc., a Delaware corporation.
     “BOC Agreement” means that certain Amended and Restated On-Site Project
Supply Agreement between Fertilizer Company and BOC, dated as of June 1, 2005.
     “BOC Facility” means the plant for the production of certain products and
argon, including metering and related facilities, together with an
inter-connected liquid nitrogen product storage vessel and vaporization
equipment, as shown on Exhibit A hereto, all connected to the pipelines owned by
BOC, including any additions or other modifications made thereto from time to
time.
     “Coke” has the meaning given such term in the Coke Supply Agreement.
     “Coke Supply Agreement” means the Coke Supply Agreement dated as of the
date hereof between the Parties.
     “cscf” means one hundred scf.
     “Dispute” has the meaning given such term in Article 5.
     “Easement Agreement” means that Cross-Easement Agreement dated as of the
date hereof under which the Fertilizer Company and the Refinery Company grant
each other certain rights to enter upon and use the real property of the other
Party for the purposes described therein.
     “Effective Date” means the date first above written.
     “Farmland” means Farmland Industries, Inc., a Kansas cooperative
corporation.

2



--------------------------------------------------------------------------------



 



     “Feedstock” means the materials and streams described in Exhibit B, all
within the tolerances and to the specifications therein contained, that are
provided by or on behalf of Refinery Company to Fertilizer Company, or by or on
behalf of Fertilizer Company to Refinery Company, as the case may be and as
otherwise may be agreed by the Parties.
     “Feedstock Delivery Points” means the points at which the Feedstock is
transferred from Fertilizer Company to Refinery Company, or from Refinery
Company to Fertilizer Company, as the case may be and as shown on Plot Plan A
and Drawing D11-0913B constituting a part of Exhibit A.
     “Fertilizer Plant” has the meaning given such term in the Recitals.
     “Fertilizer Company” has the meaning given such term in the introductory
paragraph.
     “Fertilizer Company Representative” means the plant manager of the
Fertilizer Plant or such other person as is designated in writing by Fertilizer
Company.
     “Fertilizer Plant Water Clarifier” means the Fertilizer Company’s water
clarifier and associated equipment as shown on Plot Plan A constituting a part
of Exhibit A.
     “Fire Water” means the water and related systems to provide water for use
in fire emergencies and the like, as such Fire Water is described in Exhibit B,
all within the tolerances and in compliance with the specifications therein.
     “Force Majeure” means war (whether declared or undeclared); fire, flood,
lightning, earthquake, storm, tornado, or any other act of God; strikes,
lockouts or other labor difficulties; unplanned plant outages; civil
disturbances, riot, sabotage, terrorist act, accident, any official order or
directive, including with respect to condemnation, or industry-wide requirement
by any governmental authority or instrumentality thereof, which, in the
reasonable judgment of the Party affected, interferes with such Party’s
performance under this Agreement; any inability to secure necessary materials
and/or services to perform under this Agreement, including, but not limited to,
inability to secure materials and/or services by reason of allocations
promulgated by governmental agencies; or any other contingency beyond the
reasonable control of the affected Party, which interferes with such Party’s
performance under this Agreement.
     “Gasification Unit” means that gasification unit shown on Plot Plan A
constituting a part of Exhibit A hereto, including any additions or other
modifications made thereto from time to time.
     “Grounds” means the realty on which the Fertilizer Plant is situated, which
Grounds are shown on Plot Plan A constituting a part of Exhibit A.
     “High Pressure Steam” means steam described in Exhibit B under the heading
“High Pressure Steam,” all within the tolerances and in compliance with the
specifications therein contained.
     “Hydrogen” means hydrogen in its gaseous form, as described in Exhibit B
hereto, all within the tolerances and in compliance with the specifications
therein contained.

3



--------------------------------------------------------------------------------



 



     “Hydrogen Reduction Date” means the date after which the obligation of
Fertilizer Company to provide Hydrogen to Refinery Company shall be reduced. The
Hydrogen Reduction Date shall be that date selected by Fertilizer Company in its
sole discretion and provided to Refinery Company upon ninety (90) days prior
written notice, provided, however, that the Hydrogen Reduction Date shall not be
earlier than December 1, 2007.
     “Instrument Air” means air produced by mechanical compression as described
in Exhibit B, all within the tolerances and in compliance with the
specifications therein contained.
     “Laws” means all applicable laws, regulations, permits, orders and decrees,
including, without limitation, laws, regulations, permits, orders and decrees
respecting health, safety and the environment.
     “Lease Agreement” means the real property lease dated as of the date hereof
between the Parties relating to the lease of certain Refinery Company premises
to Fertilizer Company.
     “mlbs” means one thousand pounds.
     “MMBtu” means one million British thermal units.
     “mmscf” means one million scf.
     “mscf” means one thousand scf.
     “Nitrogen” means nitrogen in its gaseous form, as described in Exhibit B
hereto, all within the tolerances and in compliance with the specifications
therein contained.
     “Offsite Sulfur Recovery Unit” means that sulfur processing facility owned
and operated by TKI pursuant to the TKI Phase II Agreement, which Offsite Sulfur
Recovery Unit is shown on Plot Plan A constituting a part of Exhibit A hereto,
including any additions or other modifications made thereto from time to time.
     “Owner” means Fertilizer Company or Refinery Company, as the context
requires.
     “Oxygen” means oxygen in its gaseous form, as described in Exhibit B
hereto, all within the tolerances and in compliance with the specifications
therein contained.
     “Party” and “Parties” means the parties to this Agreement.
     “Person” means and includes natural persons, corporations, limited
partners, general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities.
     “PPM” means parts per million.

4



--------------------------------------------------------------------------------



 



     “Prime Rate” means the prime interest rate as published from time to time
in The Wall Street Journal as the base lending rate on corporate loans posted by
at least seventy-five percent (75%) of the thirty (30) largest United States
banks.
     “psi” means pounds per square inch.
     “psig” means pounds per square inch gauge.
     “Raw Water and Facilities Sharing Agreement” means the Raw Water and
Facilities Sharing Agreement dated as of the date hereof between the Parties.
     “Refinery” has the meaning given such term in the Recitals hereto.
     “Refinery Company” has the meaning given such term in the introductory
paragraph.
     “Refinery Water Clarifier” means the Refinery Company’s water clarifier and
associated equipment.
     “Refinery Company Representative” means the plant manager of the Refinery
Company or such other person as is designated in writing by Refinery Company.
     “scf” means standard cubic feet at 60°F and at atmospheric pressure equal
to 29.92 inches of mercury absolute, measured by standard sharp edge orifice
plate and differential pressure transmitters located at the Fertilizer Plant.
The measured flow shall be pressure and temperature compensated and totalized by
the Fertilizer Plant’s Honeywell process control computer (TDC 3000) or any
replacement computer. All transmitter signals and computer calculations are
available to the Refinery through the existing communications bus for
verification. Calibration of the transmitters shall be done at least annually
and may be done more frequently at Refinery Company’s request.
     “Security Contract” means any agreement for security services to which
Refinery Company is a party pursuant to which security services are provided on
the Refinery premises and environs and on the Fertilizer Plant premises and
environs.
     “Services” means the services described as such on Exhibit B.
     “Sour Water” means the process stream described on Exhibit B that meets the
tolerances and specifications therein contained.
     “ST” means short tons.
     “STPD” means short tons per day.
     “TKI” means Tessenderlo Kerley, Inc.
     “TKI General Plant and Labor Costs” means (i) the costs incurred and
appropriately billed to Refinery Company pursuant to the TKI Phase I Agreement
and (ii) the costs incurred and appropriately billed to Fertilizer Company
pursuant to the TKI Phase II Agreement.

5



--------------------------------------------------------------------------------



 



     “TKI Phase I Agreement” means the Sulfur Processing Agreement, dated
October 2, 1996, between Farmland and TKI, as assigned by Farmland to Refinery
Company, on March 2, 2004, as amended from time to time.
     “TKI Phase I Unit” means the sulfur processing facility owned and operated
by TKI pursuant to the TKI Phase I Agreement.
     “TKI Phase II Agreement” means the Phase II Sulfur Processing Agreement,
dated November 13, 1998, between Farmland and TKI, as assigned by Farmland to
Coffeyville Resources Nitrogen Fertilizers, LLC, on March 2, 2004, as amended
from time to time.
     “Transfer” means the sale, exchange, gift or other assignment of rights or
interests, whether by specific assignment, merger, consolidation, entity
conversion or other disposition, but not including any bona fide pledge or
assignment for collateral purpose in connection with any financing.
     “UAN Plant” means the urea ammonium nitrate plant shown on Exhibit A
hereto, including any additions or other modifications made thereto from time to
time.
     “UAN Price” means the price for 32% urea ammonium nitrate determined for a
particular month as follows: The price per short ton of 32% urea ammonium
nitrate shall be the average of (i) the average of the price range published in
each weekly issue of “Green Markets” under the heading of “UAN” for “Mid
Cornbelt” averaged over such weekly issues published in the applicable calendar
month and then multiplied by thirty-two (32), and (ii) the average of the price
range published in each weekly issue of “Fertilizer Week America” under the
heading of “UAN” for “FOB Midwest” averaged over such weekly issues published in
the applicable calendar month. In the event that either of the aforesaid
publications ceases to be published, then the price per short ton of 32% urea
ammonium nitrate shall be determined by reference to the publication that does
not cease publication, using the average price range as provided for above. In
the event that both of the aforesaid publications cease to be published, then
the price per short ton of 32% urea ammonium nitrate shall be determined by
reference to such generally accepted industry publication as Fertilizer Company
may designate with the consent of the Refinery Company, which consent shall not
be unreasonably withheld or delayed.
     “Utility Facilities” mean the utility facilities shown on Exhibit A hereto,
including any additions or other modifications made thereto from time to time.
ARTICLE 2
FEEDSTOCK AND SHARED SERVICES
     Section 2.1 Steam.
     2.1.1 Refinery Steam Obligations
     (a) Start-up Steam. Refinery Company shall, upon reasonable request by the
Fertilizer Company, make available to Fertilizer Company High Pressure Steam at
a cost to Fertilizer Company as designated on Exhibit B hereto, at sufficient
pressure and in sufficient

6



--------------------------------------------------------------------------------



 



amounts, to allow Fertilizer Company to commence and recommence operation of the
Fertilizer Plant from time to time at Fertilizer Company’s request. The parties
anticipate that commencement and/or recommencement of Fertilizer Plant
operations will require approximately 75,000 pounds per hour of High Pressure
Steam. For purposes of this Subsection 2.1.1(a), such High Pressure Steam shall
be referred to as “Start-Up Steam.” Refinery Company shall use commercially
reasonable efforts to make available Start-Up Steam when requested by Fertilizer
Company; provided that Refinery Company shall not be obligated to make available
Start-Up Steam hereunder if doing so would have a material adverse effect on
Refinery operations. Fertilizer Company shall provide reasonable notice to
Refinery Company of the approximate time and date of each of its requirements
for Start-Up Steam.
     (b) BOC Steam. Refinery Company, shall make commercially reasonable efforts
as its operations permit, at a cost to Fertilizer Company as set forth in
Exhibit B, to make available High Pressure Steam produced at the Refinery to the
Fertilizer Company, solely for use at the BOC Facility. Fertilizer Company shall
provide reasonable notice to Refinery Company of the approximate time and date
of each of its requirements for High Pressure Steam under this subsection
2.1.1(b); provided that Refinery Company shall not be obligated to make
available High Pressure Steam hereunder if doing so would have a material
adverse effect on Refinery operations.
     2.1.2 Fertilizer Plant Steam Obligations
     Fertilizer Company shall make available at a cost to Refinery Company as
set forth in Exhibit B, solely for use at the Refinery, any High Pressure Steam
produced by the Fertilizer Plant that is not required for the operation of the
Fertilizer Plant, following reasonable notice from Refinery Company requesting
such steam.
     2.1.3 Mutual Steam Obligations
     (a) Low Pressure Steam. Refinery Company and Fertilizer Company may supply
each other any steam (other than High Pressure Steam) produced by either of
their respective operations, which is not required by such operation and is
required for the other Party’s operation, at no cost; provided, however, there
shall be no obligation by either Party to supply any such steam and the Party
requiring such steam shall give reasonable notice to the other Party of any
request.
     (b) Steam Condensate. Refinery Company shall retain all steam condensate
for steam delivered to Refinery Company hereunder and Fertilizer Company shall
retain all steam condensate for all steam delivered to Fertilizer Company
hereunder.
     Section 2.2 Nitrogen. Fertilizer Company shall make available to Refinery
Company, solely for use at the Refinery, any Nitrogen produced by the BOC
Facility and available to Fertilizer Company that is not required, as determined
in a commercially reasonable manner by the Fertilizer Company based on its then
current or anticipated operational requirements, for the operation of the
Fertilizer Plant, following reasonable notice from Refinery Company requesting
such Nitrogen, at a cost to Refinery Company as designated on Exhibit B hereto.

7



--------------------------------------------------------------------------------



 



     Section 2.3 Instrument Air.
     (a) Fertilizer Company shall make available for purchase by Refinery
Company, for use solely at the Refinery, Instrument Air at a flow rate of not
less than 3mscf/minute to the extent produced by the BOC Facility and available
to Fertilizer Company, at a cost to Refinery Company as designated on Exhibit B
hereto and following reasonable request and notice from Refinery Company.
     (b) Refinery Company shall make available for purchase by Fertilizer
Company for use solely at the Fertilizer Plant, Instrument Air to the extent
that Instrument Air is not available from the BOC Facility and is available from
Refinery Company at a flow rate of not less than 3 mscf/minute and at a cost to
Fertilizer Company as designated on Exhibit B and following reasonable request
and notice from the Fertilizer Company.
     (c) Either Fertilizer Company or Refinery Company may terminate its
obligation to make Instrument Air available for purchase by the other party
hereunder upon not less than twelve (12) months prior written notice to the
other party.
     Section 2.4 Oxygen Supply to Refinery. Fertilizer Company shall provide to
Refinery Company, solely for use at the Refinery, any Oxygen produced by the BOC
Facility and made available to Fertilizer Company, as determined in a
commercially reasonable manner by the Fertilizer Company not to exceed 29.8
STPD, based on its then current or anticipated operational requirements for the
operation of the Fertilizer Plant, which Oxygen is not required for the
operation of the Fertilizer Plant, following reasonable notice from Refinery
Company requesting such Oxygen, at a cost to Refinery Company as designated on
Exhibit B hereto.
     Section 2.5 Coke Supply to Fertilizer Plant. The terms and conditions
governing Refinery Company’s sales of Coke to Fertilizer Company shall be set
forth in the Coke Supply Agreement.
     Section 2.6 Sulfur; TKI Agreements.
     (a) TKI Phase II Agreement. Refinery Company shall provide to TKI the
utilities described in Section 2.6 of the TKI Phase II Agreement. Fertilizer
Company shall reimburse Refinery Company for such utilities provided. Without
limiting the foregoing, Fertilizer Company shall reimburse Refinery Company for
electricity used by the Offsite Sulfur Recovery Unit as determined by the
estimated electrical load of the Offsite Sulfur Recovery Unit, which estimated
electrical load is 1,051 kilowatts. The number of kilowatts provided for in the
immediately preceding sentence will be multiplied by the average rate per
kilowatt hour that the Refinery Company pays for electricity times the hours the
Offsite Sulfur Recovery Unit is in operation in the calendar month for which
such electricity reimbursement is being calculated. Refinery Company shall send
a monthly invoice for such electricity cost as calculated in this Subsection
along with Fertilizer Company’s allocated share (as such allocation is
reasonably agreed to by the Parties) of such other utilities provided by
Refinery Company to TKI as required by the TKI Phase II Agreement. Fertilizer
Company shall pay each such invoice within 15 days after receipt. Refinery
Company shall receive, at no cost to either Owner, all return utility streams
consisting primarily of low pressure steam (but excluding sulfur from the
Offsite Sulfur

8



--------------------------------------------------------------------------------



 



Recovery Unit) and steam condensate under the TKI Phase II Agreement. Fertilizer
Company shall not amend or terminate the TKI Phase II Agreement without the
prior written consent of Refinery Company, which consent shall not be
unreasonably withheld or delayed. Refinery Company shall not amend or terminate
the TKI Phase I Agreement without the prior written consent of Fertilizer
Company, which consent shall not be unreasonably withheld or delayed.
     (b) Cost Sharing. The TKI General Plant and Labor Costs shall be shared
equally by the Parties; provided, however, that in those instances where a
particular cost can be reasonably determined to be associated with a particular
Party, such Party shall bear such cost.
     Section 2.7 Water.
     (a) Raw Water. The allocation of raw water rights and obligations between
the Fertilizer Company and the Refinery Company is provided in the Raw Water and
Facilities Sharing Agreement.
     (b) Sour Water. Refinery Company shall receive and process, at no cost to
Fertilizer Company, all of the Sour Water produced at the Fertilizer Plant which
does not exceed the volume parameters set forth on Exhibit B hereto.
     (c) Refinery Supply of Fire Water. Refinery Company shall, at no cost or
expense to Fertilizer Company, use reasonable efforts to keep and maintain its
Fire Water systems, tanks, water inventory and equipment in such condition,
repair and state of readiness so as to allow uninterrupted service to Fertilizer
Company for use at the Fertilizer Plant and shall grant Fertilizer Company
access to the Fire Water system for use of such system in conjunction with the
Fire Water system of the Fertilizer Plant, for use in connection with Fertilizer
Company’s street sweeper and for use in washing down the Fertilizer Plant coke
pad. The Refinery’s Fire Water system and the points of access by Fertilizer
Company to the Fire Water system are shown on Plot Plan A which constitutes part
of Exhibit A hereto. Notwithstanding the foregoing, Fertilizer Company
acknowledges and agrees that Refinery Company shall not be liable for any
damages incurred resulting from its failure or inability to provide Fire Water
hereunder. If the Refinery Company should cease operations of the Refinery
(including the Refinery Fire Water system), Refinery Company shall provide
advance notice of such cessation of operations to Fertilizer Company and
Fertilizer Company may, upon notice to Refinery Company, operate such Refinery
Fire Water System, at the cost and expense of the Fertilizer Company and for the
benefit of the Fertilizer Company for a period of up to two years.
     Section 2.8 Security. Fertilizer Company agrees to pay its pro rata share
(determined as provided in Exhibit B) of security services provided under the
Security Contract upon receipt of an invoice from Refinery Company for such pro
rata share, as provided in Exhibit B. Refinery Company and Fertilizer Company
shall also cooperate in developing and administering a mutual security plan.
Refinery Company may, upon six (6) months prior written notice to Fertilizer
Company, require Fertilizer Company to enter into a separate agreement for
security services and adopt and administer a security plan covering solely its
premises. Fertilizer Company may, upon six (6) months prior written notice to
Refinery Company, terminate taking security services from Refinery Company,
whereupon at the end of such six (6) month period, Fertilizer Company may cease
paying Refinery Company for such security services and will

9



--------------------------------------------------------------------------------



 



adopt and administer its own security plan. Fertilizer Company acknowledges and
agrees that Refinery Company shall not be liable to Fertilizer Company for any
damages, losses or other liability arising, directly or indirectly, out of the
services performed by any service provider engaged by Refinery Company to
perform security services, or arising, directly or indirectly, out of any mutual
security plan.
     Section 2.9 Hydrogen Supply to Refinery.
     (a) Until the Hydrogen Reduction Date, Fertilizer Company agrees to provide
to Refinery Company all of Refinery Company’s net Hydrogen requirements at the
Refinery (ie. Refinery Company’s Hydrogen requirements at the Refinery in excess
of its own Hydrogen production at the Refinery) from time to time at the flow
rate and specifications, and at the price, set forth on Exhibit B. Refinery
Company shall provide Fertilizer Company no later than each August 1 prior to
the Hydrogen Reduction Date a good faith forecast setting forth Refinery
Company’s estimated monthly Hydrogen usage for the annual period starting August
1. Refinery Company shall also provide not later than the last day of each
calendar month a request to Fertilizer Company setting forth Refinery Company’s
good faith estimate of the daily quantity of Hydrogen it requires for the
succeeding calendar month. If Refinery Company decides not to take Hydrogen from
Fertilizer Company in any calendar month then Refinery Company shall so notify
Fertilizer Company no later than the fifteenth (15th) day of the calendar month
immediately preceding the calendar month for which Refinery Company does not
require Hydrogen. To the extent Refinery Company requires Hydrogen in excess of
the amount set forth in any monthly notice to Fertilizer Company, Fertilizer
Company shall use commercially reasonable efforts to promptly fulfill such
supplemental request, provided that Fertilizer Company shall not be required to
incur any additional costs in fulfilling any such supplemental request. Refinery
Company shall only be invoiced for Hydrogen actually requested by and provided
to Refinery Company (and shall not be liable in the event the amount requested
is less than Refinery Company’s good faith estimate).
     (b) Commencing on the Hydrogen Reduction Date and continuing during the
term of this Agreement (the “Hydrogen Reduction Period”):
     (i) Fertilizer Company agrees to provide to Refinery Company, upon
reasonable request, up to 30 mmscfd of Hydrogen (the “Initial Requirement”)
during any ten (10) consecutive day period (an “Initial Requirement Period”),
provided that:
     (A) If Fertilizer Company provides any Initial Requirement to Refinery
Company during an Initial Requirement Period, then Fertilizer Company shall have
no obligation to provide any further Initial Requirement to Refinery Company for
a period (the “Replenishment Period”) of thirty (30) days following the last day
of the most recent Initial Requirement Period during which any Initial
Requirement was provided; and
     (B) Refinery Company shall pay to Fertilizer Company (in addition to the
applicable price set forth on Exhibit B for Hydrogen purchased by Refinery
Company from Fertilizer Company during the Hydrogen Reduction Period) a Monthly
Demand Charge for each month during the Hydrogen Reduction Period

10



--------------------------------------------------------------------------------



 



as provided in Exhibit B. Such Monthly Demand Charge shall be due and payable in
advance on the first day of each calendar month during the Hydrogen Reduction
Period (prorated with respect to any partial month occurring at the beginning or
end of the Hydrogen Reduction Period).
     (ii) To the extent that Fertilizer Company has for any Initial Requirement
Period provided to Refinery Company all of the Initial Requirement that
Fertilizer is required to provide pursuant to Section 2.9(b)(i), then, in
addition to such Initial Requirement, Fertilizer Company agrees to provide, upon
reasonable request, to Refinery Company during such Initial Requirement Period
and related Replenishment Period up to an additional 30 mmscfd of Hydrogen (the
“Additional Requirement”), provided that Refinery Company compensates Fertilizer
Company through one of the following methods, as elected by the Refinery Company
at the time of requesting any Hydrogen that constitutes an Additional
Requirement:
     (A) Refinery Company will be entitled to 67,000 scf of Hydrogen for every
ST of Ammonia purchased by Refinery Company from other sources and delivered by
Refinery Company to Fertilizer Company, via truck or rail, during the Hydrogen
Reduction Period; or
     (B) Refinery Company may purchase Hydrogen from Fertilizer Plant at the
Additional Requirement Price as provided in Exhibit B.
     (c) Notwithstanding the provisions of subsections (a) and (b) above,
Refinery Company may also purchase Hydrogen from Fertilizer Company upon such
terms and conditions as Refinery Company and Fertilizer Company may mutually
agree upon in writing from time to time with respect to any single purchase, any
series of purchases, or otherwise.
     Section 2.10 Natural Gas. Refinery Company is a party to a “Sales and
Transportation Service Agreement” dated August 27, 1992 with United Cities Gas
Company (now Atmos Energy), and the City of Coffeyville (“Gas Contract”)
pursuant to which natural gas is transported to the Refinery and the Fertilizer
Plant. Refinery Company will nominate and purchase natural gas transportation
and natural gas supplies for the Fertilizer Company and Fertilizer Company
agrees to coordinate with Refinery Company with respect to such nominations and
to provide Refinery Company timely information regarding Fertilizer Company’s
requirements for natural gas transportation and natural gas supplies. Refinery
Company shall provide Fertilizer Company with an invoice for natural gas supply
and transportation services received by Fertilizer Company promptly following
Refinery Company’s receipt of invoices from Atmos Energy (or Refinery Company’s
then-current natural gas transportation provider(s)), any relevant interstate
natural gas pipeline and the then current natural gas supplier(s).
     At the request of either Fertilizer Company or Refinery Company, the
Parties agree to use their commercially reasonable efforts to (i) add Fertilizer
Company as a party to the Gas Contract or to reach some other mutually
acceptable accommodation with Atmos (including, but not limited to separate
natural gas transportation agreements) whereby both Refinery Company and
Fertilizer Company would each be able to receive, on an individual basis,
natural gas

11



--------------------------------------------------------------------------------



 



transportation service from Atmos on similar terms and conditions as are
currently set forth in the Gas Contract; and (ii) separate natural gas
purchasing so that the Refinery Company and Fertilizer Company would each
purchase for their own account the natural gas supplies to be delivered to the
Refinery and Fertilizer Plant respectively.
     Section 2.11 Railroad Tracks. Refinery Company and Fertilizer Company
currently share rail services on railroad tracks that traverse the Refinery
premises in part and the Fertilizer Plant premises in part, some of which
railroad tracks are owned by Union Pacific and operated by South Kansas &
Oklahoma Railroad, Inc., or their successors (“Main Tracks”), some of which
railroad tracks are owned and operated by Refinery Company (“Refinery Tracks”),
and some of which railroad tracks are owned and operated by Fertilizer Company
(“Fertilizer Tracks”). The Parties agree to coordinate and cooperate to ensure
that each Party has access to the Main Tracks, the Refinery Tracks, and the
Fertilizer Tracks for the receipt of Feedstocks and delivery out of products,
and to pay a mutually agreed prorated share of the costs and expense of
maintaining such railroad tracks based upon an approximation of actual use. Each
Party shall use its best commercially reasonable efforts to move railroad cars
from the Main Tracks to the Refinery Tracks or the Fertilizer Tracks as soon as
possible following arrival of such railroad cars. Each Party shall utilize such
Party’s own railroad sidings for the loading and unloading of any products or
other items by such Party. Railroad track sharing between the Parties shall also
be subject to and in accordance with the railroad trackage easements provided
for in the Easement Agreement.
     Section 2.12 South Administration Building, Laboratory Building, and Oil
Storage Building Use and Occupancy. The Refinery Company will allow the
Fertilizer Company to occupy a portion of the buildings known on the date hereof
as the “South Administration Building,” the “Laboratory Building,” and the Oil
Storage Building for, without limitation, purposes of office space, maintenance
space, storage and laboratory space therein, as more specifically provided in
the Lease Agreement.
ARTICLE 3
TERM
     Section 3.1 Term. This Agreement shall be for an initial term of twenty
(20) years. The term of this Agreement shall be automatically extended following
the initial term for additional successive five (5) year renewal periods, unless
either party gives notice to the other party, not less than three (3) years
prior to the date that any such renewal period would commence, that such party
does not desire to extend and renew the term of this Agreement, in which event
this Agreement shall terminate upon the expiration of the term in which the
notice of nonrenewal is given.
     Section 3.2 Termination. Notwithstanding Section 3.1, this Agreement may be
terminated by mutual agreement of the Parties. This Agreement may also be
terminated as follows:
     (a) This Agreement may be terminated by one Party (the “Terminating Party”)
upon notice to the other Party (the “Breaching Party”), following the occurrence
of an Event of

12



--------------------------------------------------------------------------------



 



Breach with respect to the Breaching Party. For purposes hereof, an “Event of
Breach” shall occur when both of the following exist: (i) a breach of this
Agreement by the Breaching Party has not been cured by such Breaching Party
within thirty (30) days after receipt of written notice thereof from the
Terminating Party or, in the case of a breach that is not reasonably feasible to
effect a cure within said 30-day period, within ninety (90) days after such
receipt provided that the Breaching Party diligently prosecutes the cure of such
breach; and (ii) the breach materially and adversely affects the ability of the
Terminating Party to operate its Refinery or its Fertilizer Plant, as the case
may be.
     (b) This Agreement may be terminated by the Refinery Company effective as
of the permanent termination of substantially all of the operations at the
Refinery (with no intent by Refinery Company or its successor to recommence
operations at the Refinery); provided, however, that notice of such permanent
termination of operations shall be provided by the Refinery Company to
Fertilizer Company at least twelve (12) months prior to such permanent
termination.
     (c) This Agreement may be terminated by the Fertilizer Company effective as
of the permanent termination of substantially all of the fertilizer production
operations at the Fertilizer Plant (with no intent by Fertilizer Company or its
successor to recommence operations at the Fertilizer Plant); provided, however,
that notice of such permanent termination of operations shall be provided by the
Fertilizer Company to Refinery Company at least twelve (12) months prior to such
permanent termination.
     (d) This Agreement may be terminated by one Party upon notice to the other
Party following (i) the appointment of a receiver for such other Party or any
part of its property, (ii) a general assignment by such other Party for the
benefit of creditors of such other Party, or (iii) the commencement of a
proceeding under any bankruptcy, insolvency, reorganization, arrangement or
other law relating to the relief of debtors by or against such other Party;
provided, however, that if any such appointment or proceeding is initiated
without the consent or application of such other Party, such appointment or
proceeding shall not constitute a termination event under this Agreement until
the same shall have remained in effect for sixty (60) days.
     Section 3.3 Effects of Expiration or Termination. Refinery Company and
Fertilizer Company agree that upon and after expiration or termination of this
Agreement:
     (a) Each Party will remain obligated to make any payment due to the other
Party hereunder for any Feedstock or Service delivered to or purchased by such
Party prior to termination.
     (b) Liabilities of any Party arising from any act, breach or occurrence
prior to termination will remain with such Party.
     (c) The Parties’ rights and obligations under Section 10.6 and ARTICLES 5,
6, 7, 8, 9, 11, 12 and 15 will survive the expiration or termination of this
Agreement.

13



--------------------------------------------------------------------------------



 



ARTICLE 4
PAYMENT
     Section 4.1 Payment. Any amount payable hereunder shall be represented by
an invoice therefor provided by the Party to receive said payment to the other
Party. All such invoices shall be submitted weekly (or on such other periodic
basis as the Parties may agree to in writing from time to time with respect to
any particular Feedstock or Service) and set forth sufficient detail to reflect
the determination of the amount payable hereunder. Unless otherwise indicated,
all such invoices will be due net fifteen (15) days. The Parties shall make
payment in full of the amount due under each invoice in strict compliance with
the payment terms as set forth in this Agreement without any deduction for any
discount or credits, contra or setoffs of any kind or amount whatsoever unless
expressly authorized in writing by each Party prior to the payment date relating
to such invoice(s), and except that each Party shall be entitled to offset,
against any amount payable by such Party to the other Party for Feedstocks or
Services hereunder or for Coke under the Coke Supply Agreement, any amounts
payable from such other Party for Feedstocks or Services hereunder.
     Section 4.2 Delinquencies. To the extent any amount payable under this
Agreement is not paid when due, then in addition to the amount payable and in
addition to all other available rights and remedies, the applicable Party also
shall be obligated to pay interest on such amount payable from and after the due
date for such payment until such payment is made at a rate of interest per annum
equal to three percent (3%) above the Prime Rate (the “Late Payment Rate”).
ARTICLE 5
DISPUTES
     Section 5.1 Resolution of Disputes. The Parties shall in good faith attempt
to resolve promptly and amicably any dispute between the Parties arising out of
or relating to this Agreement (each a “Dispute”) pursuant to this Article 5. The
Parties shall first submit the Dispute to the Fertilizer Company Representative
and the Refinery Company Representative, who shall then meet within fifteen
(15) days to resolve the Dispute. If the Dispute has not been resolved within
forty-five (45) days after the submission of the Dispute to the Fertilizer
Company Representative and the Refinery Company Representative, the Dispute
shall be submitted to a mutually agreed non-binding mediation. The costs and
expenses of the mediator shall be borne equally by the Parties, and the Parties
shall pay their own respective attorneys’ fees and other costs. If the Dispute
is not resolved by mediation within ninety (90) days after the Dispute is first
submitted to the Refinery Company Representative and the Fertilizer Company
Representative as provided above, then the Parties may exercise all available
remedies.
     Section 5.2 Multi-Party Disputes. The Parties acknowledge that they or
their respective affiliates contemplate entering or have entered into various
additional agreements with third parties that relate to the subject matter of
this Agreement and that, as a consequence, Disputes may arise hereunder that
involve such third parties (each a “Multi-Party Dispute”). Accordingly, the
Parties agree, with the consent of such third parties, that any such Multi-Party

14



--------------------------------------------------------------------------------



 



Dispute, to the extent feasible, shall be resolved by and among all the
interested parties consistent with the provisions of this Article 5.
ARTICLE 6
INDEMNIFICATION
     Section 6.1 Indemnification Obligations. Each of the Parties (each, an
“Indemnitor”) shall indemnify, defend and hold the other Party and its
respective officers, directors, members, managers and employees (each, an
“Indemnitee”) harmless from and against all liabilities, obligations, claims,
losses, damages, penalties, deficiencies, causes of action, costs and expenses,
including, without limitation, attorneys’ fees and expenses (collectively,
“Losses”) imposed upon, incurred by or asserted against the person seeking
indemnification that are caused by, are attributable to, result from or arise
out of the breach of this Agreement by the Indemnitor or the negligence or
willful misconduct of the Indemnitor, or of any officers, directors, members,
managers, employees, agents, contractors and/or subcontractors acting for or on
behalf of the Indemnitor. Any indemnification obligation pursuant to this
Article 6 with respect to any particular Losses shall be reduced by all amounts
actually recovered by the Indemnitee from third parties, or from applicable
insurance coverage, with respect to such Losses. Upon making any payment to any
Indemnitee, the Indemnitor shall be subrogated to all rights of the Indemnitee
against any third party in respect of the Losses to which such payment relates,
and such Indemnitee shall execute upon request all instruments reasonably
necessary to evidence and perfect such subrogation rights. If the Indemnitee
receives any amounts from any third party or under applicable insurance coverage
subsequent to an indemnification payment by the Indemnitor, then such Indemnitee
shall promptly reimburse the Indemnitor for any payment made or expense incurred
by such Indemnitor in connection with providing such indemnification payment up
to the amount received by the Indemnitee, net of any expenses incurred by such
Indemnitee in collecting such amount.
     Section 6.2 Indemnification Procedures.
     (a) Promptly after receipt by an Indemnitee of notice of the commencement
of any action that may result in a claim for indemnification pursuant to this
Article 6, the Indemnitee shall notify the Indemnitor in writing within 30 days
thereafter; provided, however, that any omission to so notify the Indemnitor
will not relieve it of any liability for indemnification hereunder as to the
particular item for which indemnification may then be sought (except to the
extent that the failure to give notice shall have been materially prejudicial to
the Indemnitor) nor from any other liability that it may have to any Indemnitee.
The Indemnitor shall have the right to assume sole and exclusive control of the
defense of any claim for indemnification pursuant to this Article 6, including
the choice and direction of any legal counsel.
     (b) An Indemnitee shall have the right to engage separate legal counsel in
any action as to which indemnification may be sought under any provision of this
Agreement and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnitee unless (i) the
Indemnitor has agreed in writing to pay such fees and expenses, (ii) the
Indemnitor has failed to assume the defense thereof and engage legal counsel
within a reasonable period of time after being given the notice required above,
or (iii) the

15



--------------------------------------------------------------------------------



 



Indemnitee shall have been advised by its legal counsel that representation of
such Indemnitee and other parties by the same legal counsel would be
inappropriate under applicable standards of professional conduct (whether or not
such representation by the same legal counsel has been proposed) due to actual
or potential conflicts of interests between them. It is understood, however,
that to the extent more than one Indemnitee is entitled to engage separate legal
counsel at the Indemnitor’s expense pursuant to clause (iii) above, the
Indemnitor shall, in connection with any one such action or separate but
substantially similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances, be liable for the reasonable fees
and expenses of only one separate firm of attorneys at any time for all such
Indemnitees having the same or substantially similar claims against the
Indemnitor, unless but only to the extent the Indemnitees have actual or
potential conflicting interests with each other.
     (c) The Indemnitor shall not be liable for any settlement of any action
effected without its written consent, but if settled with such written consent,
or if there is a final judgment against the Indemnitee in any such action, the
Indemnitor agrees to indemnify and hold harmless the Indemnitee to the extent
provided above from and against any loss, claim, damage, liability or expense by
reason of such settlement or judgment.
ARTICLE 7
ASSIGNMENT
     This Agreement shall extend to and be binding upon the Parties hereto,
their successors and permitted assigns. Either Party may assign its rights and
obligations hereunder solely (i) to an affiliate under common control with the
assigning Party, provided that any such assignment shall require the prior
written consent of the other Party hereto (such consent not to be unreasonably
withheld or delayed), and provided that the applicable assignee agrees, in a
written instrument delivered to (and reasonably acceptable to) such other Party,
to be fully bound hereby, or (ii) to a Party’s lenders for collateral security
purposes, provided that in the case of any such assignment each Party agrees
(x) to cooperate with the lenders in connection with the execution and delivery
of a customary form of lender consent to assignment of contract rights and
(y) any delay or other inability of a Party to timely perform hereunder due to a
restriction imposed under the applicable credit agreement or any collateral
document in connection therewith shall not constitute a breach hereunder. In
addition, each Party agrees that it will assign its rights and obligations
hereunder to a transferee acquiring all or substantially all of the equity in or
assets of the assigning Party related to the Refinery or Fertilizer Plant (as
applicable), which transferee must be approved in writing by the non-assigning
Party (such approval not to be unreasonably withheld or delayed) and must agree
in writing (with the non-assigning Party) to be fully bound hereby.
ARTICLE 8
GOVERNING LAW AND VENUE
     THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF KANSAS WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF
SAID STATE. THE PARTIES AGREE THAT

16



--------------------------------------------------------------------------------



 



ANY ACTION BROUGHT IN CONNECTION WITH THIS AGREEMENT MAY BE MAINTAINED IN ANY
COURT OF COMPETENT JURISDICTION LOCATED IN THE STATE OF KANSAS, AND EACH PARTY
AGREES TO SUBMIT PERSONALLY TO THE JURISDICTION OF ANY SUCH COURT AND HEREBY
WAIVES THE DEFENSES OF FORUM NON-CONVENIENS OR IMPROPER VENUE WITH RESPECT TO
ANY ACTION BROUGHT IN ANY SUCH COURT IN CONNECTION WITH THIS AGREEMENT.
ARTICLE 9
LIMITATION OF LIABILITY
     In no event, whether based on contract, indemnity, warranty, tort
(including negligence), strict liability or otherwise, shall either Party, its
employees, suppliers or subcontractors, be liable for loss of profits or revenue
or special, incidental, exemplary, punitive or consequential damages; provided,
however, that the foregoing limitation shall not preclude recourse to any
insurance coverage maintained by the Parties pursuant to the requirements of
this Agreement or otherwise.
ARTICLE 10
OPERATION OF FERTILIZER PLANT AND REFINERY
     Section 10.1 Cooperation. Refinery Company and Fertilizer Company shall
cause their respective personnel located at the Refinery and the Fertilizer
Plant to fully cooperate with, and comply with the reasonable requests of, the
other Party and its employees, agents and contractors to support such other
Party’s operations in a safe and efficient manner; provided, however, that
nothing in this Section 10.1 shall require the expenditure of any monies other
than may otherwise be required elsewhere in this Agreement. In addition, the
Parties agree to (i) meet promptly following the request by either Party to
develop a long term plan for the bifurcation of those properties and services
that one Party or the other deems appropriate to bifurcate and (ii) cooperate
fully with each other to implement such plan in an expeditious and cost
effective manner. The costs of implementing any such program, such as costs and
expense of negotiating with contract counterparties and legal fees, shall be
borne equally unless otherwise agreed.
     Section 10.2 Fertilizer Plant Operations. Subject to the express
obligations of the Parties under this Agreement, no provision of this Agreement
is intended as, or shall be construed to be, any agreement on the part of
Fertilizer Company to operate the Fertilizer Plant in any particular manner or
to continue operations at the Fertilizer Plant, all in its sole discretion;
provided, however, that prior notice of any permanent termination of operations
shall be provided by Fertilizer Company to the Refinery Company pursuant to
Section 3.2(c).
     Section 10.3 Refinery Operations. Subject to the express obligations of the
Parties under this Agreement, no provision of this Agreement is intended as, or
shall be construed to be, any agreement on the part of Refinery Company to
operate the Refinery in any particular manner or to continue operations at the
Refinery, all in its sole discretion; provided, however, that prior notice of
any permanent termination of operations shall be provided by Refinery Company to
the Fertilizer Company pursuant to Section 3.2(b).

17



--------------------------------------------------------------------------------



 



     Section 10.4 Suspension of Services.
     (a) Temporary Suspension of Feedstock or Services for Repairs/Maintenance.
The provision of one or more of the Feedstocks or Services by the Parties may be
temporarily suspended for such periods of time as are necessary to carry out
scheduled or unscheduled maintenance or necessary repairs or improvements to the
Refinery or the Fertilizer Plant, as the case may be (each, a “Temporary Service
Suspension”). In connection with any such Temporary Service Suspension, Refinery
Company or Fertilizer Company (as applicable) may elect to reduce, interrupt,
allocate, alter or change the Feedstock or Services that it is required to
provide hereunder, provided that, except in the case of emergencies, the
applicable Party shall deliver not less than thirty (30) days prior written
notice to the other Party of any planned Temporary Service Suspension, including
relevant details relating to the proposed reduction, interruption, allocation,
alteration or change in the Feedstock or Services as a result of the Temporary
Service Suspension. Upon the occurrence and during the continuation of Temporary
Service Suspension, the parties shall cooperate to attempt to arrange for
Feedstock or Services to be furnished to the other Party in an alternate manner
or by a third party acceptable to affected Party, to minimize or reduce the
effect of such Temporary Service Suspension on the applicable Party’s
operations.
     (b) Emergency Repairs. The Parties shall provide notice to the other as
soon as reasonably possible (and in any event within twenty-four (24) hours) in
the event of any emergency repair or unplanned required maintenance that is
affecting or will affect provision of the Services. Each Party shall use
commercially reasonable efforts to complete any such emergency repairs in a
timely manner and to resume the provision of such Service as soon as
practicable.
     Section 10.5 Priority Supply. Refinery Company and Fertilizer Company shall
each have priority over third parties with respect to any Feedstocks and
Services to be made available to such Party (the “Receiving Party”) by the other
Party (the “Supplying Party”) under this Agreement, provided that, to the extent
that purchase of any particular Feedstock or Service by a Receiving Party is
discretionary on the part of the Receiving Party and the Receiving Party has not
purchased from the Supplying Party the quantity of the Feedstock or Service that
is presently available from the Supplying Party, then the Supplying Party may
offer and sell such available Feedstock or Service to a third party so long as
the Supplying Party first gives to the Receiving Party written notice of such
prospective offer and sale and the option to purchase such Feedstock or Service
on the terms provided in this Agreement with respect to such available Feedstock
or Service, provided that the Receiving Party exercises such option by written
notice to the Supplying Party within five (5) days following the date Supplying
Party gives its written notice to Receiving Party with respect to the available
Feedstock or Service.
     Section 10.6 Audit and Inspection Rights. Refinery Company and Fertilizer
Company shall each (“Requesting Party”) have the right, upon reasonable written
notice to the other Party (“Other Party”), to audit, examine and inspect, at
reasonable times and locations, all documentation, records, equipment,
facilities, and other items owned or under the control of the Other Party that
are reasonably related to the Feedstocks and Services provided for under this
Agreement, solely for the purpose of confirming the measurement or pricing of,
or tolerances or

18



--------------------------------------------------------------------------------



 



specifications of, any Feedstocks or Services, confirming compliance and
performance by the Other Party, or exercising any rights of the Requesting
Party, under this Agreement.
     Section 10.7 Upgrade Costs. In the event that either Refinery Company or
Fertilizer Company (“Requiring Company”) requires that any capital or other
upgrades be made by the other Party (“Upgrading Party”) to any of the Upgrading
Party’s equipment or other facilities in connection with the provision of any
Feedstock or Services under this Agreement, the Upgrading Party shall cooperate
in implementing any such upgrades, provided that: (a) such upgrade does not
adversely affect in a material respect the Upgrading Party’s facilities or
operations, and (b) the Requiring Party pays (on terms and conditions acceptable
to the Upgrading Party) any and all costs of implementing such upgrade, and any
increase in ongoing costs to the Upgrading Party (including without limitation
the costs of insurance, licenses, maintenance, permits, repairs, replacements,
and taxes).
     Section 10.8 Successor Third Party Agreements. In the event that any of the
BOC Agreement, TKI Phase I Agreement, TKI Phase II Agreement, Gas Contract, or
any other agreement with or between any third parties that relates to any
Feedstock or Services referred to in this Agreement, terminates prior to the
termination of this Agreement, the parties shall in good faith cooperate to
replace any such agreements with successor agreements with commercially similar
terms, in which case reference herein to the terminated third party agreement
shall be deemed a reference to the applicable successor agreement. In the event
that such a successor agreement is not entered into or is entered into on terms
that are not commercially similar, then the parties will negotiate in good faith
to determine the terms and conditions, if any, that are commercially practicable
for the applicable Feedstock or Services to be furnished by one party to the
other.
ARTICLE 11
NOTICES
     Any notice, request, correspondence, information, consent or other
communication to any of the Parties required or permitted under this Agreement
shall be in writing (including telex, telecopy, or facsimile), shall be given by
personal service or by telex, telecopy, facsimile, overnight courier service, or
certified mail with postage prepaid, return receipt requested, and properly
addressed to such Party and shall be effective upon receipt. For purposes hereof
the proper address of the Parties shall be the address stated beneath the
corresponding Party’s name below, or at the most recent address given to the
other Parties hereto by notice in accordance with this Article:

     
If to Refinery Company, to:
  With a copy to:
 
   
Coffeyville Resources
  Edmund S. Gross,
Refining & Marketing, LLC
  Vice President and General Counsel
400 N. Linden St., P.O. Box 1566
  CVR Energy, Inc.
Coffeyville, Kansas 67337
  10 E. Cambridge Circle, Ste. 250
Attention: Executive Vice President,
  Kansas City, Kansas 66103
Refining Operations
  Facsimile: (913) 981-0000
Facsimile: (620) 251-1456
   

19



--------------------------------------------------------------------------------



 



     
If to Fertilizer Company, to:
  With a copy to:
 
   
Coffeyville Resources
  Edmund S. Gross,
Nitrogen Fertilizers, LLC
  Vice President and General Counsel
701 E. Martin St., P.O. Box 5000
  CVR Energy, Inc.
Coffeyville, Kansas 67337
  10 E. Cambridge Circle, Ste. 250
Attention: Executive Vice President and
  Kansas City, Kansas 66103
Fertilizer General Manager
  Facsimile: (913) 981-0000
Facsimile: (620) 252-4357
   

or such other address(es) as either Party designates by registered or certified
mail addressed to the other Party.
ARTICLE 12
EXHIBITS
     All of the Exhibits attached hereto are incorporated herein and made a part
of this Agreement by reference thereto.
ARTICLE 13
FORCE MAJEURE
     Neither Party shall be liable to the other for failure of or delay in
performance hereunder (except for the payment of amounts due for Feedstocks or
Services hereunder) to the extent that the failure or delay is due to Force
Majeure. Performance under this Agreement shall be suspended (except for the
payment of amounts due for Feedstocks or Services hereunder) during the period
of Force Majeure to the extent made necessary by the Force Majeure. No failure
of or delay in performance pursuant to this Article 13 shall operate to extend
the term of this Agreement. Performance under this Agreement shall resume to the
extent made possible by the end or amelioration of the Force Majeure event.
     Upon the occurrence of any event of Force Majeure, the Party claiming Force
Majeure shall notify the other Party promptly in writing of such event and, to
the extent possible, inform the other Party of the expected duration of the
Force Majeure event and the performance to be affected by the event of Force
Majeure under this Agreement. Each Party shall designate a person with the power
to represent such Party with respect to the event of Force Majeure. The Party
claiming Force Majeure shall use commercially reasonable efforts, in cooperation
with the other Party and such Party’s designee, to diligently and expeditiously
end or ameliorate the Force Majeure event. In this regard, the Parties shall
confer and cooperate with one another in determining the most cost-effective and
appropriate action to be taken. If the Parties are unable to agree upon such
determination, the matter shall be determined by dispute resolution in
accordance with Article 5.

20



--------------------------------------------------------------------------------



 



ARTICLE 14
INSURANCE
     Section 14.1 Minimum Insurance. During the term of this Agreement, Refinery
Company and Fertilizer Company shall each carry the minimum insurance described
below.
     (a) Workers’ compensation with no less than the minimum limits as required
by applicable law.
     (b) Employer’s liability insurance with not less than the following minimum
limits:
     (i) Bodily injury by accident — $1,000,000 each accident;
     (ii) Bodily injury by disease — $1,000,000 each employee; and
     (iii) Bodily injury by disease — $1,000,000 policy limit.
     (c) Commercial general liability insurance on ISO form CG 00 01 10 93 or an
equivalent form covering liability from premises, operations, independent
contractor, property damage, bodily injury, personal injury, products, completed
operations and liability assumed under an insured contract, all on an occurrence
basis, with limits of liability of not less than $1,000,000 combined single
limits.
     (d) Automobile liability insurance, on each and every unit of automobile
equipment, whether owned, non-owned, hired, operated, or used by Refinery
Company or Fertilizer Company or their employees, agents, contractors and/or
their subcontractors covering injury, including death, and property damage, in
an amount of not less than $1,000,000 per accident.
     (e) Excess liability insurance in the amount of $10,000,000 covering the
risks and in excess of the limits set for in subsections 14(b), (c) and
(d) above.
     Section 14.2 Additional Insurance Requirements. Refinery Company and
Fertilizer Company shall each abide by the following additional insurance
requirements with respect to all insurance policies required by Section 14.1, as
follows:
     (a) All insurance policies purchased and maintained in compliance with
subsection 14.1(c), (d) and (e) above by one party (the “Insuring Party”), as
well as any other excess and/or umbrella insurance policies maintained by the
Insuring Party, shall name the other party and their collective directors,
officers, partners, members, managers, general partners, agents, and employees
as additional insureds, with respect to any claims related to losses caused by
the Insuring Party’s business activities or premises. Those policies referred to
in subsection 14.1(c) shall be endorsed to provide that the coverage provided by
the Insuring Party’s insurance carriers shall always be primary coverage and
non-contributing with respect to any insurance carried by the other Party with
respect to any claims related to liability or losses caused by the Insuring
Party’s business activities or premises.

21



--------------------------------------------------------------------------------



 



     (b) Those policies referred to in Section 14.1, and in subsection 14.2(e),
shall be endorsed to provide that underwriters and insurance companies of each
of Refinery Company and Fertilizer Company shall not have any right of
subrogation against the other Party or any of such other Party’s directors,
officers, members, managers, general partners, agents, employees, contractors,
subcontractors, or insurers.
     (c) Those policies referred to in subsection 14.1 shall be endorsed to
provide that 30 days prior written notice shall be given to the other Party in
the event of cancellation, no-payment of premium, or material change in the
policies.
     (d) Each of Refinery Company and Fertilizer Company shall furnish the
other, prior to the commencement of any operations under this Agreement, with a
certificate or certificates, properly executed by its insurance carrier(s),
showing all the insurance described in subsection 14.1 to be in full force and
effect.
     (e) The Refinery Company and Fertilizer Company shall each be responsible
for its own property and business interruption insurance.
ARTICLE 15
MISCELLANEOUS
     Section 15.1 Confidentiality.
     (a) During the course of the Parties’ performance hereunder, the Parties
acknowledge and agree that each of them may receive or have access to
confidential information of the other Party (“Confidential Information”).
“Confidential Information” of a Party (“First Party”) shall include any and all
information relating to its business, including, but not limited to, inventions,
concepts, designs, processes, specifications, schematics, equipment, reaction
mechanisms, processing techniques, formulations, chemical compositions,
technical information, drawings, diagrams, software (including source code),
hardware, control systems, research, test results, plant layout, feasibility
studies, procedures or standards, know-how, manuals, patent information, the
identity of or information concerning current and prospective customers,
suppliers, consultants, licensors, licensees, contractors, subcontractors and/or
other agents, financial and sales information, current or planned commercial
activities, business strategies, records, marketing plans, or other information
relating to its business activities or operations and those of its affiliates,
customers, suppliers, consultants, licensors, contractors, subcontractors,
agents and/or any others to whom such First Party owes a duty of
confidentiality, which (i) is identified in writing as “Confidential,”
“Restricted,” “Proprietary Information” or other similar marking, or (ii) is
known by the other Party (the “Second Party”) to be considered confidential or
proprietary, or (iii) should be known or understood to be confidential or
proprietary by an individual exercising reasonable commercial judgment in the
circumstances.
     (b) Confidential Information of a First Party does not include information
to the extent such information: (i) is or becomes generally available to and/or
known by the public through no fault of the Second Party, or (ii) is or becomes
generally available to the Second Party on a non-confidential basis from a
source other than the First Party or its representatives,

22



--------------------------------------------------------------------------------



 



provided that such source was not known to the Second Party to be bound by a
confidentiality agreement with the First Party, or (iii) was previously known to
the Second Party or its affiliates as evidenced by written records, or (iv) is
or was independently developed, as evidenced by written records, by or on behalf
of the Second Party or its affiliates by individuals who did not directly or
indirectly receive relevant Confidential Information of the First Party.
Specific disclosures shall not be deemed to be within the foregoing exceptions
merely because they are embraced by more general information within the
exceptions. In addition, any combination of features disclosed shall not be
deemed to be within the foregoing exceptions merely because individual features
may be within the exceptions.
     (c) The Parties agree that: (i) as between the Parties, a First Party’s
Confidential Information shall remain the exclusive property of such First
Party, and (ii) the Second Party shall use the First Party’s Confidential
Information solely for purposes of performing such Second Party’s obligations
under this Agreement (the “Purpose”), and for no other reason, and (iii) the
Second Party shall limit its disclosure of the First Party’s Confidential
Information to those of its affiliates, employees, agents and other third
parties with a “need-to-know” such information for the Purpose and shall not
disclose the Confidential Information (in whole or in part) to any other party,
and (iv) the Second Party shall ensure that any affiliates, employees, agents or
other third parties to whom the First Party’s Confidential Information is
disclosed are obligated in writing to abide by confidentiality and non-use
restrictions at least as stringent as those set forth in this Agreement, and
(v) the Second Party shall protect the Confidential Information of the First
Party to the same extent the Second Party protects its own like trade secrets
and confidential information, but in no event less than commercially reasonable
care.
     (d) In the event a Second Party receives a request or is required by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or similar process or legal requirement to disclose all or any part of
the First Party’s Confidential Information, the Second Party agrees to
(i) immediately notify the First Party in writing of the existence, terms and
circumstances surrounding such a request or requirement, and (ii) assist the
First Party in seeking a protective order or other appropriate remedy
satisfactory to the First Party (at the expense of the First Party). In the
event that such protective order or other remedy is not obtained (or the First
Party waives compliance with the provisions hereof), (x) the Second Party may
disclose that portion of the First Party’s Confidential Information which it is
legally required to disclose, and (y) the Second Party shall exercise reasonable
efforts to obtain assurance that confidential treatment will be accorded the
Confidential Information to be disclosed, and (z) the Second Party shall give
written notice to First Party of the information to be so disclosed as far in
advance of its disclosure as practicable. In addition, a Second Party may
disclose all or any part of the First Party’s Confidential Information to the
Second Party’s funding sources and their representatives, provided that Second
Party shall exercise reasonable efforts to obtain assurance that confidential
treatment will be accorded the Confidential Information to be disclosed, and the
Second Party shall give written notice to First Party of the information to be
so disclosed as far in advance of its disclosure as practicable.
     (e) The parties agree that any violation of this Section 15.1 by a Second
Party or any affiliates, employees, agents or other third parties to whom the
Confidential Information of First Party is disclosed may be enforced by the
First Party by obtaining injunctive or specific relief from a court of competent
jurisdiction. Such relief shall be cumulative and not exclusive of any

23



--------------------------------------------------------------------------------



 



other remedies available to the First Party at law or in equity, including, but
not limited to, damages and reasonable attorneys’ fees.
     Section 15.2 Headings. The headings used in this Agreement are for
convenience only and shall not constitute a part of this Agreement.
     Section 15.3 Independent Contractors. The Parties acknowledge and agree
that neither Party, by reason of this Agreement, shall be an agent, employee or
representative of the other with respect to any matters relating to this
Agreement, unless specifically provided to the contrary in writing by the other
Party. This Agreement shall not be deemed to create a partnership or joint
venture of any kind between Refinery Company and Fertilizer Company.
     Section 15.4 Ancillary Documentation, Amendments and Waiver. The Parties
may, from time to time, use purchase orders, acknowledgments or other
instruments to order, acknowledge or specify delivery times, suspensions,
quantities or other similar specific matters concerning the Feedstocks or
relating to performance hereunder, but the same are intended for convenience and
record purposes only and any provisions which may be contained therein are not
intended to (nor shall they serve to) add to or otherwise amend or modify any
provision of this Agreement, even if signed or accepted on behalf of either
Party with or without qualification. This Agreement may not be amended, modified
or waived except by a writing signed by all parties to this Agreement that
specifically references this Agreement and specifically provides for an
amendment, modification or waiver of this Agreement. No waiver of or failure or
omission to enforce any provision of this Agreement or any claim or right
arising hereunder shall be deemed to be a waiver of any other provision of this
Agreement or any other claim or right arising hereunder.
     Section 15.5 Construction and Severability. Every covenant, term and
provision of this Agreement shall be construed simply according to its fair
meaning and in accordance with industry standards and not strictly for or
against either Party. Every provision of this Agreement is intended to be
severable. If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity or
legality of the remainder of this Agreement.
     Section 15.6 Waiver. The waiver by either Party of any breach of any term,
covenant or condition contained in this Agreement shall not be deemed to be a
waiver of such term, covenant or condition or of any subsequent breach of the
same or of any other term, covenant or condition contained in this Agreement. No
term, covenant or condition of this Agreement will be deemed to have been waived
unless such waiver is in writing.
     Section 15.7 No Third Party Beneficiaries. The Parties each acknowledge and
agree that there are no third party beneficiaries having rights under or with
respect to this Agreement, including without limitation, under the BOC
Agreement, TKI I Phase I Agreement, TKI Phase II Agreement, or Gas Contract.
     Section 15.8 Entire Agreement. This Agreement, including all Exhibits
hereto, constitutes the entire, integrated agreement between the Parties
regarding the subject matter

24



--------------------------------------------------------------------------------



 



hereof and supersedes any and all prior and contemporaneous agreements,
representations and understandings of the Parties, whether written or oral,
regarding the subject matter hereof.
[signature page follows]

25



--------------------------------------------------------------------------------



 



Signature Page
to
Feedstock and Shared Services Agreement
     IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement
as of the date first above set forth.

                          COFFEYVILLE RESOURCES
REFINING & MARKETING, LLC   COFFEYVILLE RESOURCES
NITROGEN FERTILIZERS, LLC    
 
                       
By:
  /s/ Robert W. Haugen   By:   /s/ Kevan A. Vick    
 
  Name:    Robert W. Haugen       Name:    Kevan A. Vick    
 
  Title:    Executive Vice President,
Refining Operations       Title:    Executive Vice President and
Fertilizer General Manager    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FACILITIES DESCRIPTION

    The Fertilizer Plant is shown on Plot Plan A attached hereto.       The
Gasification Unit is shown on Plot Plan A attached hereto.       The Ammonia
Synthesis Loop is shown on Plot Plan A attached hereto.       The UAN Plant is
shown on Plot Plan A attached hereto.       The BOC Facility is shown on Plot
Plan A attached hereto.       The Administrative and Warehouse Building is shown
on Plot Plan A attached hereto.       The Feedstock Delivery Points are shown on
Plot Plan A and Drawing D11-0913B attached hereto. The coke Feedstock Delivery
Point is the south side of the Refinery’s coke pit.       The Utility Facilities
are shown on Plot Plan A attached hereto.       The Grounds are shown on Plot
Plan A attached hereto.       The Offsite Sulfur Recovery Unit is shown on Plot
Plan A attached hereto.       The Refinery is shown on Plot Plan A attached
hereto.

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
ANALYSIS, SPECIFICATIONS AND PRICING FOR FEEDSTOCK AND SERVICES
FEEDSTOCKS:

     
Hydrogen
   
 
   
- Gaseous
   
 
   
- Purity
  not less than 99.9 mol.%
 
   
- Flow
  21 mmscf/day maximum
 
   
- Pressure
  450 psig ± 30 psi
 
   
- Carbon Monoxide
  less than 50 ppm
 
   
- Carbon Dioxide
  less than 10 ppm
 
   
- Price
  The Hydrogen price shall be $0.46 per 100scf based on an Ammonia Price of
$300.00 per short ton. The Hydrogen price per 100scf shall adjust as of the
first day of each calendar month up or down in the same percentage as the
Ammonia Price for the immediately preceding calendar month adjusts up or down
from $300.00 per short ton. Until the Hydrogen Reduction Date, the Hydrogen
price shall be discounted to seventy percent (70%) of the Hydrogen price
otherwise calculated pursuant to the foregoing provisions.
 
   
- Monthly Demand Charge
  (4,478) X (Ammonia Price adjusted as of each monthly due date for the Monthly
Demand Charge) X (1/12 of the Prime Rate as of such monthly due date)
 
   
- Additional Requirement Price
  The Hydrogen price for any Additional Requirement shall be $0.55 per 100scf
based on an UAN Price of $150.00 per short ton. The Hydrogen price per 100scf of
any Additional Requirement shall adjust as of the first day of each calendar
month up or down in the same percentage as the UAN Price for the immediately
preceding calendar month adjusts up or down from $150.00 per short ton.
 
   
- Flow measurement
  All Hydrogen flows shall be measured by a standard sharp edge orifice plate
and differential pressure transmitter located at the Fertilizer Plant. The
measured flow shall be pressure and temperature compensated and totalized by the
Fertilizer Plant’s Honeywell process control computer (TDC 3000) or any
replacement computer. All transmitter signals and computer calculations are
available to the Refinery through the existing communications bus for
verification. Calibration of the transmitter shall be done at least annually and
may be done more frequently at Refinery Company’s request.

B-1



--------------------------------------------------------------------------------



 



     
Nitrogen
   
 
   
- Gaseous
   
 
   
- Purity
  99.99 mol. % (minimum) (5 ppm oxygen maximum)
 
   
- Pressure
  180 psig (+ 10 psig)
 
   
- Flow
  20,000 scfh (normal); 40,000 scfh (maximum)
 
   
- Temperature
  Ambient
 
   
- Price
  $0.25 per cscf based on a total electric energy cost of $0.035 per KWH;
provided, however, that this price will increase or decrease in the same
percentage as the Fertilizer Company’s electric bill from the City of
Coffeyville (or from such other electric utility provider as the Fertilizer
Company may have from time to time in the future) increases or decreases on a
per/KWH basis and each such price adjustment shall apply to any gaseous nitrogen
sold by Fertilizer Company after the date of such adjustment to the date of the
next adjustment.
 
   
- Flow measurement
  All Nitrogen flows shall be measured by a standard sharp edge orifice plate
and differential pressure transmitter located at the Fertilizer Plant. The
measured flow shall be pressure and temperature compensated and totalized by the
Fertilizer Plant’s Honeywell process control computer (TDC 3000) or any
replacement computer. All transmitter signals and computer calculations are
available to the Refinery through the existing communications bus for
verification. Calibration of the transmitter shall be done at least annually and
may be done more frequently at Refinery Company’s request.
 
   
Oxygen
   
 
   
-Gaseous
   
 
   
-Purity
  99.6 mol. % (minimum)
 
   
-Pressure
  65 psig (± 5 psig)
 
   
-Flow
  29.8 STPD (maximum)
 
   
-Temperature
  Ambient
 
   
- Price
  $0 per short ton for daily tons up to 10 STPD
$70 per short ton for daily tons from 10 STPD to 29.8 STPD

B-2



--------------------------------------------------------------------------------



 



     
 
  Such prices per short ton are based on a total electric cost of $0.035 per
KWH; provided, however, that these prices per short ton will increase or
decrease in the same percentage as the Fertilizer Company’s electric bill from
the City of Coffeyville (or from such other electric utility provider as the
Fertilizer Company may have from time to time in the future) increases or
decreases on a per/KWH basis and each such price adjustment shall apply to any
gaseous Oxygen sold by Fertilizer Company after the date of such adjustment to
the date of the next adjustment.
 
   
- Flow measurement
  All Oxygen flows shall be measured by a standard sharp edge orifice plate and
differential pressure transmitter located at the Fertilizer Plant. The measured
flow shall be pressure and temperature compensated and totalized by the
Fertilizer Plant’s Honeywell process control computer (TDC 3000) or any
replacement computer. All transmitter signals and computer calculations are
available to the Refinery through the existing communications bus for
verification. Calibration of the transmitter shall be done at least annually and
may be done more frequently at Refinery Company’s request.
 
   
Sour water
   
 
   
- Composition
  .80% ammonia (maximum)
0.05 mol. % H2S (maximum)
 
   
-Pressure
  90 psig (maximum)
35 psig (minimum)
 
   
-Temperature
  125°F (normal)
 
   
-Flow
  20 gpm (maximum)
12 gpm (normal)
 
   
-Price
  zero dollars ($0)
 
   
High Pressure Steam
   
 
   
- Pressure
  600 psig ± 10 psi (normal)
 
   
- Flow (Gasifier Startup)
  As available, up to 75,000 pounds per hour (to Fertilizer Company)
 
   
     (normal)
  As available, 50,000 + 20,000 pounds per
hour (to Refinery Company)

B-3



--------------------------------------------------------------------------------



 



     
-Price
  The price is dependent upon the natural gas price (symbolized by “NGP” in the
formulae below) and “steam flow” in the formulae below is determined by the
Fertilizer Plant’s process control computer:
 
   
     To Fertilizer Company:
  Price = (1.22)(NGP)(steam flow)/1000
 
   
     To Refinery Company:
  Price = (1.10)(NGP)(steam flow)/1000

For purposes of determining the price of High Pressure Steam hereunder, NGP
means the price for natural gas measured in dollars per MMBtu ($/MMBtu)
determined for a particular calendar month as follows: The price per MMBtu
(dry) of natural gas shall be the index posting published in “Inside F.E.R.C.’s
Gas Market Report,” (the “Report”) under the heading “Prices of Spot Gas
delivered to Pipelines,” for the applicable calendar month, for Southern Star
Central Gas Pipeline, Inc. (formerly known as Williams Gas Pipelines Central,
Inc.) for Texas, Oklahoma, Kansas (the “Southern Star Index Price”). In the
event the Report ceases to be published or, for a particular month, the Report
does not list the Southern Star Index Price, the Parties agree that the
applicable NGP shall be the price published in the monthly edition of “Gas Daily
Price Guide,” in the table labeled “Monthly Contract Index” under Southern Star
Central Gas Pipeline, Inc. (Texas, Oklahoma, Kansas) (“Gas Daily Index Price”)
for the applicable calendar month. In the event Gas Daily ceases to publish the
Gas Daily Index Price, the applicable NGP shall be the monthly bidweek price
published in the first issue of “Natural Gas Week,” in the table labeled “Gas
Price Report,” under the heading “Delivered to Pipeline,” for the applicable
calendar month for Southern Star Central Gas Pipeline, Inc. The NGP shall also
include the price of pipeline transportation of natural gas to the Refinery.
Notwithstanding anything to the contrary set forth herein, Refinery Company
shall have no obligation to pay for High Pressure Steam during periods when
Refinery Company is flaring fuel gas.

     
- Flow measurement
  All High Pressure Steam flows shall be measured by a standard sharp edge
orifice plate and differential pressure transmitter located at the Fertilizer
Plant. The measured flow shall be totalized by the Fertilizer Plant’s Honeywell
process control computer (TDC 3000) or any replacement computer. All transmitter
signals and computer calculations are available to the Refinery through the
existing communications bus for verification. Calibration of the transmitter
shall be done at least annually and may be done more frequently at Refinery
Company’s request.
 
   
Low Pressure Steam
   
 
   
-Flow
  Variable
 
   
-Pressure
  Approximately 120-170 psi
 
   
-Price
  zero dollars ($0)

B-4



--------------------------------------------------------------------------------



 



SERVICES:

     
Firewater
   
 
   
- Pressure
  185 psig (maximum)
100 psig (minimum)
 
   
- Temperature
  70°F (normal)
 
   
- Flow
  2,000 gpm (maximum)
0 gpm (normal)
 
   
-Price
  zero dollars ($0)
 
   
Instrument Air
   
 
   
- Purity
  -40°F dew point (normal operating)
 
   
- Pressure
  125 psig ± 10 psi (normal operating)
 
   
- Flow
  4000 scfm maximum (normal operating)
 
   
- Temperature
  ambient
 
   
- Price
   
 
   
     To the Refinery Company:
  $18,000 per month (prorated on a per diem basis to reflect the number of days,
including partial days, in the applicable month that Instrument Air is provided)
based on $.035 total laid in cost per KWH; provided, that this price will
increase or decrease in the same percentage as the Fertilizer Company’s total
laid in cost for electricity from the City of Coffeyville (or from such other
electric utility provider as the Fertilizer Company may have from time to time
in the future) increases or decreases on a per/KWH basis and each such price
adjustment shall apply to any Instrument Air sold by Fertilizer Company after
the date of such adjustment until the date of the next adjustment; provided,
however, that such cost shall be reduced on a pro-rata basis for each day that
such Instrument Air is not available from the BOC Facility.

B-5



--------------------------------------------------------------------------------



 



     
     To the Fertilizer Company:
  $18,000 per month (prorated on a per diem basis to reflect the number of days,
including partial days, in the applicable month that Instrument Air is provided)
based on $.039 total laid in cost per KWH; provided, that this price will
increase or decrease in the same percentage as the Refinery Company’s total cost
for electricity from Kansas Gas and Electric Company (or from such other
electric utility provider as the Refinery Company may have from time to time in
the future) increases or decreases on a per/KWH basis and each such price
adjustment shall apply to any Instrument Air sold by Refinery Company after the
date of such adjustment until the date of the next adjustment.
 
   
- Flow measurement
  All Instrument Air flows shall be measured by a standard sharp edge orifice
plate and differential pressure transmitter located at the Fertilizer Plant. The
measured flow shall be totalized by the Fertilizer Plant’s Honeywell process
control computer (TDC 3000) or any replacement computer. All transmitter signals
and computer calculations are available to the Refinery through the existing
communications bus for verification. Calibration of the transmitter shall be
done at least annually and may be done more frequently at Refinery Company’s
request.

Security
Fertilizer Company shall pay Refinery Company a pro rata share of Refinery
Company’s direct costs of providing security services for the entire Fertilizer
Plant/Refinery complex, which pro rata share shall be mutually agreed upon by
the Parties based upon a commercially reasonable allocation of such costs in
relation to the security services as provided to the Fertilizer Plant and the
Refinery.

B-6